UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 28, 2014 ARISTA POWER, INC. (Exact name of registrant as specified in its charter) New York 000-53510 16-1610794 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1999 Mt. Read Boulevard, Rochester, New York (Address of principal executive offices) (Zip Code) (585)243-4040 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)At the Annual Meeting of Shareholders of Arista Power, Inc. (the “Company”) on May 28, 2014, the shareholders (the “Shareholders”) of the Company voted and approved an Amendment to the Company’s Amended and Restated 2008 Equity Incentive Plan (the “2008 Plan”) pursuant to which an additional 2,000,000 shares of common stock were approved for issuance under the 2008 Plan. Any person who is a current or prospective director, officer, employee or consultant of the Company is eligible to receive awards under the 2008 Plan. A description of the material terms of the Plan and the amendments thereto approved by the shareholders was included in the Company's Definitive Proxy Statement on Schedule 14A filed with the Securities and Exchange Commission on April 11, 2014. The above description of the 2008 Plan and the amendments thereto approved by the Shareholders is not intended to be complete and is qualified in its entirety by the specific language in the 2008 Plan, a copy of which is included as Exhibit 10.1 to this report and is incorporated herein by reference. Item 5.07 - Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders of Arista Power, Inc. was held on May 28, 2014.Shareholders voted on the matters set forth below. 1)The Shareholders elected the following nominees to the Board of Directors for a three-year term based upon the following votes: Nominee Votes For Votes Against Broker Non-Votes William A. Schmitz 0 George Naselaris 0 2)The Shareholders approved the Company’s Amended and Restated 2008 Equity Incentive Plan based upon the following votes: Votes For Votes Against Abstentions Broker Non-Votes 0 3)The Shareholders approved an advisory vote on executive compensation based upon the following votes: Votes For Votes Against Abstentions There were no broker non-votes for this item. 4)The Shareholders approved an advisory vote on frequency of future advisory votes on executive compensation to be every three years based upon the following votes: 1 Year 2 Years 3 YearsAbstentions There were no broker non-votes for this item. Item 9.01 (d)Exhibits Exhibit Number Description Amended and Restated 2008 Equity Incentive Plan of Arista Power, Inc. 2 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARISTA POWER, INC. By: /s/William A. Schmitz Name: William A. Schmitz Title: Chief Executive Officer Dated: June 2, 2014 3 EXHIBIT INDEX Exhibit Number Description Amended and Restated 2008 Equity Incentive Plan of Arista Power, Inc. 4
